Evans, Judge:
This is an appeal from a finding of value made by the United States Appraiser at the port of Ogdensburg, N. Y., upon an importation of a team of gray mares entered at that port on April 3, 1939, at a value of $150 each. The appraiser advanced the value to $200 each. The importer seeks a decision from this court on the correct dutiable value of the mares.
It appears from the record that in the latter part of March, 1939, the importer purchased from one Frank Milligan of Iroquois, Ontario, Canada, the team in question. Mr. Milligan appeared at the trial and testified that he sold the team to the importer for $150 per mare •or $300 for the team; that in addition to that he received from Mr. Maynard Evans, the importer herein, $30 which was to pay the duty, and approximately $7 to compensate him for trucking the same to Ogdensburg. He further testified that $150 was a fair value; that he was acquainted with values in that vicinity because he had been a ■dealer in horses for a considerable time. The importer testified to the same effect. There was no contradictory testimony.
On the record the court finds that the foreign and export values for the mares in question were the same and that the dutiable value thereof is $150 each.
Judgment will be rendered for the plaintiff accordingly.